The opinion of the Court was drawn up by
Kent, J.
The question presented to the Court, in this case, is, whether the plaintiffs are estopped by the agreement between Bangor and Howland, from recovering for the support of such persons as by that agreement Bangor undertook to provide for.
We do not think it necessary to decide authoritatively all the questions which have been raised, in relation to the power of the parties signing the instrument, to bind their respective towns in the matters set forth; or, if binding as a contract, how far the legal settlement of the paupers is affected as between the two towns named therein. As Bangor is not a' party in this suit, we cannot properly adjudicate judicially so as to bind that corporation.
As a general proposition, it is very clear that such an agreement between town officers cannot limit or control the rights of other towns. A town which furnishes needed supplies is bound to give notice only to the town in which the pauper has a legal settlement, and is not bound to know or to act upon any agreement between other towns, as to support or even settlement.
In the case of Peru v. Turner, 10 Maine, 185, it was decided, that, although, from the necessity of the case, overseers of the poor may, by virtue of their office, make contracts for the support of the poor, and transact a variety of business in relation to their regulation and employment, yet “they have *131no authority, by their mere acts or declarations, to change the settlement of a pauper from one town to another, and confess away the rights of their town, and subject it to liabilities and burdens by any of their arrangements. This is no part of their duty.”
If this agreement is binding on Bangor and Howland, it is as a contract for the future support of certain paupers, and not because by its own force it changes legal settlements. An action to enforce it must rest upon the express contract, and not upon a statute settlement.
It is admitted, that, at the time when this contract was made, the territory which is now the town of Yeazie was a part of the city of Bangor; and it is contended that this fact estops Yeazie from recovering for the support of those persons whom Bangor agreed to support..
It has been repeatedly held, where a new town is created out of the territory of an old one, that, without some express provision in the statute, the old town retains all its property, powers, rights, and remains subject to all its contracts, obligations and duties. The new town is a child leaving the old homestead, and setting up for itself, portionless, but free from all the contracts, debts or obligations of the parent. Windham v. Portland, 4 Mass., 384; Hampshire v. Franklin, 16 Mass., 86.
It is quite clear, that no action on this contract could be maintained against Yeazie, nor could any execution issued on a judgment thereon, be levied upon the property of its inhabitants. It is a contract of Bangor, and remains a contract of that city, “however bounded.” If its borders had been afterwards enlarged, the new territory and its inhabitants would have become bound by the contract. If its territory was diminished, those who are set off would be no longer within, or members of the corporation, or bound by its liabilities or contracts, provided, always, that there is no statute provision on the subject.
The new town of Yeazie is an independent corporation, and its inhabitants are not debarred from asserting all their *132rights, even against their mother. If a pauper of Bangor, who had been legally adjudged to be such whilst Yeazie was a part of the city, should fall into distress in the new town, it would be no answer, to a claim for reimbursement, for Bangor to say, — “This pauper once had a settlement fixed in the town of which you at the time composed a part, and therefore you cannot maintain your action.” And, certainly, How-land cannot set up as a defence against Yeazie, when an offer is made to prove that certain paupers have a legal settlement in Howland, that Bangor agreed, when the territory of Yeazie was included in its limits, to provide for the support of such paupers.
According to the agreement of the parties, the case is to stand for trial, without amendment.
Tenney, C. J., and Rice, Appleton, and May, JJ., concurred.